DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions 

2. Applicant’s amendment, filed 09/15/2022, has been entered.

     Claims 1-39 have been canceled previously

      Claims 40, 49-52 and 59 and have been amended.

      Claims 40-59 are pending.

3. The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments / amendments, filed 09/15/2022.

    The rejections of record can be found in the previous Office Action, mailed 03/15/2022.

4. The following of record is noted for convenience and clarity

    Applicant’s election of the species for initial consideration set forth as follows: 
    A) the capture reagent is an active form of plasma kallikrein (pKal) or C1-INH
    B) hereditary angioedema (HAE) as the pKal-mediated disorder
    C) DX-2930 as the therapeutic agent
    D) the methods does NOT further required evaluation the effectiveness of the therapeutic 
         agent based on the level of C1-INH
    E) the subject is resistant to anti-histamine therapy and
    F) the subject has a symptom of the pKal-mediated disorder, the wherein the symptom is  
         edema in the Reply to Species Election Requirement, filed 12/27/2021, has been acknowledged.

        All pending claims 40-59 are under consideration.
    
        Claims 1-39 have been canceled previously.

5.  Applicant’s Remarks concerning to the Objections to the Specification (e.g., Substitute Specification and Trademarks) are acknowledged.
     In turn, the previous objections have been withdrawn.  

6. Upon reconsideration of applicant’s arguments / amendment, the previous rejection under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and an abstract idea without significantly more has been withdrawn.

7.  Upon reconsideration of applicant’s arguments and amendments, filed 09/15/2022, 
       The previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite with respect to the recitations of “identify the subject as being at risk for or having a pKal-mediated disorder” and “a pKal-mediated disorder” have been withdrawn.
8.  Upon reconsideration of applicant’s arguments and amendments, filed 09/15/2022, the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement has been withdrawn.

9.  Claims 40-59 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons of record / herein.  

     The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

    Applicant’s arguments, filed 09/15/2022, have been fully considered but have not been found convincing essentially for the reasons of record / herein.

     Although the Examiner acknowledges that the specification discloses certain specific therapeutic agents, it is the Examiner's position that there is insufficient written description to support the range of therapeutic agents," "kallikrein binding agents," "anti-pKal antibodies," "bradykinin B2 receptor antagonists," and/or "C 1-INH replacement agents" and "antibody that binds to C1-INH" for use in the claimed methods. In particular, the Examiner states that there is insufficient guidance that would read on anti-pKal antibodies, anti-bradykinin B2 antibodies, and anti-C1-INH antibodies, and the variation in structure encompassed by the terms. 
Applicant respectfully disagrees. The amended claims have been discussed above and recite that the therapeutic agent is a pKal inhibitor, a bradykinin B2 receptor antagonist or a Cl- INH replacement agent. 
      The Examiner has cited several case law references that discuss the requirements for providing adequate written description of a claimed invention. On pages 20-21, the Examiner cited some cases that are specific to written description of antibodies (in particular, Amgen v. Sanofi and Centocor Ortho Biotech, Inc. v. Abbott Labs.). The Examiner also refers to the Memo on the Clarification of Written Description Guidance for Claims Drawn to Antibodies of Status of 2008 Training Materials from the USPTO ("USPTO Guidance"). 

     Applicant argue that in the referenced case law and USPTO Guidance, the focus is on patentees claiming a genus of antibodies. 
     In contrast, in the instant case, Applicant claims a method in which antibodies may be used as therapeutic agents or detection agents but not the antibodies themselves. 
     This is a significant different that impacts the requirement for providing an adequate written description. 

      For example, in Centocor (as described by the Examiner), "the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity." That is, the claimed antibody molecules in Centocor were required to have not just binding activity, but three specific additional functional attributes: high affinity, neutralizing activity, and A2 specificity. 

     Applicant submits that the written description requirement is met for the claimed invention because the claims are not directed to the antibodies per se, but to the use of antibodies. The case law simply does not provide that such claims have the same deficiency of written description as do claims directed to antibodies per se, i.e., as in the Amgen and Centocor cases. 

      The Examiner also argues that the specification fails to provide sufficient written description C1-INH replacement agents. Applicant respectfully points out that the specification describes exemplary C1-INH replacement agents, including agents that are publicly available, as well as exemplary bradykinin B2 receptor antagonist approved by regulatory agencies in the U.S. and Europe. See, e.g., pages 48-49 of the specification. 
      The general written description requirement standard, enunciated in Vas-Cath Inc. v. Mahurkar (cited by the Examiner on page 19 of the Office Action), is that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." 
      Under this standard, which remains good law, Applicant has clearly provided an adequate written description of the claimed method because a skilled person would clearly know that Applicant was in possession thereof based on the description in the specification. 

      In the instant case, in contrast to applicant’s arguments and characterization of written description that there is sufficient written description to support the range of therapeutic agents," "kallikrein binding agents," "anti-pKal antibodies," "bradykinin B2 receptor antagonists," and/or "C 1-INH replacement agents" and "antibody that binds to C1-INH" for use in the claimed methods. 

      Applicant relies upon the claimed method in which agents / antibodies may be used but not the agents / antibodies themselves. 
     This is a significant different that impacts the requirement for providing an adequate written description. 

     The written description standard set out in Ariad applies to antibodies. See Amgen, Inc. v. Sanofi, 872 F.3d 1367, 1376-79 (Fed. Cir. 2017) (applying the Ariad standard to antibodies claimed based on their binding and blocking activities); AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1298-1300 (Fed. Cir. 2014) (same).

     The claims here are directed to methods of using agents / antibodies themselves, rather than limiting the claims to the methods.
      The same standard of written description of antibodies to products and methods applies with regard to the written description requirement. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):

     Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

     In University of Rochester, the "claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id. ( citation omitted). 
     Similarly here, the claimed methods cannot be practiced without antibodies having the inhibiting or blocking activities recited in the claims. 

      Appellant's argument that the claims are adequately described because they are directed to a method, not a composition of matter, is therefore unpersuasive.

     The following is reiterated for convenience and clarity.




     The claims are drawn to methods of treating a subject having a pKal-mediated disorder comprising:
      an effective amount of a therapeutic agent(s) (e.g., see claim 40(iv); claim 59),
      wherein the detection agent is an antibody that binding C1-INH (e.g., see claims 46) and
      wherein the therapeutic agent is a kallikrein binding agent, a bradykinin B2 receptor antagonist, or a C1-INH replacement agent (see claim 51),
        which, in turn, do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     While the specification broadly describes the structural and functional “limitations” above and described in the specification as well as certain specific “therapeutic agents”, kallikrein binding agents”, “bradykinin B2 receptor antagonists”, and/or “C1-INH replacement agents”,
     the specification either does not provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure in order to provide sufficient written support for these “therapeutic agents”, “kallikrein binding agents”, “bradykinin 2 receptor antagonists”, and/or “C1-INH replacement agents”, as well as an antibody that binds C1-INH” (detection agent) encompassed by the claimed invention.

     In the absence of sufficient specific structures (e.g., amino acids, SEQ ID NOS. etc.),
     the instant claims do not provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure.  

     For example, a person of skill is well aware, at the time of the invention was made, that different molecules, even with sequence similarity, do not necessarily have the same function.

     For example, Attwood (Science 290:471-473, 2000) teaches that “[i]t is presumptuous to make functional assignments merely on the basis of some degree of similarity between sequences.   

     Similarly, Skolnick et al. (Trends in Biotech. 18: 34-39, 2000) teach that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (e.g., "Abstract" and "Sequence-based approaches to function prediction", page 34).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see in particular "Abstract" and Box 2).  
    
    Xie reviews Discovery and development of plasma kallikrein inhibitors for multiple diseases 
    including that although PKal inhibitors have been researched for many years, a few issues are still troubling including it remains a vastly greater hurdle to improve the selectivity of small molecules PKal inhibitors than other proteases together with high potency than peptides PKal inhibitors, effective and inexpensive oral small molecules PKal invites treating for HAE and DME in clinical trials are still less, and notes that some novel highly selective PKal inhibitors are being designed and synthesized, which will be disclosed in due course (see Conclusion),
     and a few have made entered clinical trials / approved by the FDA (e.g., antibody lanadelumab)(e.g., see PKal Inhibitors in Section 4)
      (see entire document, Abstract, Contents, Introduction, Biological function of PKal, PKal and diseases, PKal inhibitors, Selectivity of PKal inhibitors, Conclusion) Xie et al. (European Journal of Medicinal Chemistry 190 (2020) 112137; doi,org/10.1016/j.3jmech.2020.112137).

     While the specification does disclose certain specific therapeutic agents (e.g., DX-2930, DX88 and EPIKAL-2-2 (e.g., see page 40),
     plasma kallikrein binding agents, including antibodies and small molecules (e.g., see page 45)
     bradykinin B2 receptors antagonist (e.g., incatibant; see page 47)
     antibodies that bind C1-INH (e.g., see pages 8-11, 17, 35, 38, 39, 171, 175. 176, 194) 
8-11, 17, 35, 38, 39, 171, 175, 176 194)
      an antibodies that bind C1-INH;
       there is limited teaching of those “therapeutic agents”, “kallikrein binding agents”, “bradykinin B2 receptor antagonists”, and/or “C1-INH replacement agent”, as well as “antibodies that binds C1-INH (detection agent).

      The specification does not appear to teach bradykinin B2 receptor antagonist that are antibodies.
      While the specification disclose Kunitz domains and variant thereof that interact with target proteases, the specification appears to rely upon kallikrein binding and inhibition assays to select for specific kallikrein binding agents (e.g., see pages 41-44).  
       
      The specification either does not provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure in order to provide sufficient written support for these “therapeutic agents”, “kallikrein binding agents”, “bradykinin B2 receptor antagonists”, and/or “C1-INH replacement agents”, as well as “antibodies that bind C1-INH” (detection agent).

     Given the election of the anti-pKal antibody DX-2930 and the breadth of claims that read on antibodies,
      the following is noted.  
 
       There is insufficient guidance and direction as to the written description of the antibodies encompassed by the claimed invention that would read on anti-pKal antibodies, anti-bradykinin B2 receptor antibodies (not clear that the specification support anti-bradykinin B2 receptor antibodies), anti-C1-INH antibodies encompassed and recited in the claimed invention.

     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti- anti-pKal antibodies, anti-bradykinin B2 receptor antibodies and anti-C1-INH antibodies with the claimed specificities and functional attributes, broadly encompassed by the claimed invention.  
  
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule ha1ving antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 
     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  
    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) on the effects of amino acid sequence changes on antibody-antigen interactions.
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 
     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), 
     D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

     The disclosure fails to describe that the variation in structure encompassed by the genus of anti- anti-pKal antibodies, anti-bradykinin B2 receptor antibodies, replacement agents and anti-C1-INH antibodies with the claimed structures, specificities and functional attributes that would necessarily maintain the antibody specificity to the various binding and specificity properties encompassed by the claimed invention.

    While the instant specification does disclose the general structural characteristics of binding / functional properties of the “therapeutic agents”, kallikrein binding agents, a bradykinin B2 receptor antagonists, and/or a C1-INH replacement agent, as well as an antibody that binds C1-INH (detection agent),
     the claims do recite sufficient details concerning the “therapeutic agents”, kallikrein binding agents, a bradykinin B2 receptor antagonists, and/or a C1-INH replacement agent, as well as an antibody that binds C1-INH (detection agent), to provide possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics encompassed by the broad scope of therapeutic agents”, kallikrein binding agents, a bradykinin B2 receptor antagonists, and/or a C1-INH replacement agent, as well as an antibody that binds C1-INH (detection agent),

     The problem here is that the instant specification fails to provide a disclosure of which amino acids as claimed can be modified or critical in the genera of anti- anti-pKal antibodies, anti-bradykinin B2 receptor antibodies, anti-C1-INH antibodies and C1-INH replacement agent with the claimed specificities and functional attributes,
     given the changes that can occur based upon a single amino acid changes in antibodies and replacement agents encompassed by the breath of the claimed “limitations”. 

     For example, the claims and the specification are limited in disclosure of inhibitors encompassed by the claimed invention (e.g., DX-2922, DX-88), including reliance upon testing and screening for inhibitors, including that the kallikrein inhibitor refers to any agents or molecules that inhibits kallikreins;
     Where the modulators, including inhibitors refers to a polypeptide, nucleic acids, macromolecules, complex molecules, small compounds, for example (e.g., see pages 4-19 of the specification).

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    The problem here is the claims do not recited the structural characteristics (amino acids, etc.) of the claimed “therapeutic agents”, kallikrein binding agents, a bradykinin B2 receptor antagonists, and/or a C1-INH replacement agents as well as an antibody that binds C1-INH (detection agent).

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       

      In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).

     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.)
     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).

     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts.  Ariad, 598 F.3d at 1352-3.  

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed classes of anti-pKal antibodies, bradykinin B2 receptor antagonists, replacement agents and anti-C1-INH antibodies with the claimed specificities and functional attributes
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making
genus of anti- anti-pKal antibodies, anti-bradykinin B2 receptor antibodies and anti-C1-INH antibodies with the claimed structural, specificities and functional attributes encompassed by the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
      Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  
     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.    
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed “limitations” to demonstrate possession. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").
    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

    Therefore, there is insufficient written description for the classes of anti-pKal antibodies, bradykinin B2 receptor antagonists, replacement agents, and anti-C1-INH antibodies with the claimed specificities and functional attributes encompassed by various structural, binding / functional properties encompassed by the claimed invention to provide sufficient structure for the claimed invention of antibodies and target specificities / functions at the time the invention was made and as disclosed in the specification as filed under the written description provisions under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

     Applicant’s arguments have not been found persuasive.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

9.  Claims 40-59 are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
     over claims 1-15 of U.S. Patent No. 10,690,670 (1449; #B2) essentially for the reasons of record / herein. 

    Applicant argues the following.

      Applicant respectfully disagrees. Applicant would like to bring to the Examiner's attention the Restriction Requirement mailed on March 21, 2017 in U.S. Application No. 14/761,671, which issued into U.S. Patent No. 10,690,670. 
     A copy of the Restriction Requirement is attached as Exhibit A for the Examiner's convenience. 
     On page 3, the Restriction Requirement requires restriction among four inventions, including: 
     Group I, claims 1-18, drawn to methods of contacting and measuring; 
     Group II, claims 19-21, drawn to methods of treating a pKal-mediated disease; 
     Group III, claims 22-25, drawn to kits; and 
     Group IV, claim 26, drawn to methods of evaluating. 

     In response to the Restriction Requirement in the application that issued into the '670 patent, Applicant elected Group I, methods of contacting and measuring. Furthermore, in the response to the Office Action mailed April 10, 2018 (the "August 10, 2018 Response"), Applicant amended claim 9 to recite as follows: 
     A method of treating hereditary angioedema comprising: 
     (i) contacting a sample containing plasma protease C1 inhibitor (Cl-INH) with a capture reagent, and 
     (ii) measuring a level of the C1-INH in the sample that binds to the capture reagent; wherein the capture reagent comprises: 
     i) an active form of Factor XII, or a Cl-INH-binding fragment thereof, ii) an active form of plasma kallikrein, or a C1-INH  
           binding fragment thereof, or iii) a combination of i) and ii); 
    (iii) identifying the subject as being at risk for or having HAE, wherein the level of the C1-INH in a healthy subject is  
           indicative of risk or occurrence of HAE; and 
     (iv) administering to the subject identified in step (iii) a kallikrein inhibitor or a C1-INH replacement therapeutic agent; 
            wherein the active form of plasma kallikrein retains protease activity of a naturally occurring plasma kallikrein and the 
             active form of Factor XII retains blood coagulation activity of a naturally occurring Factor XII; and  
            wherein the C1-INH binding fragment of Factor XII or the C1-INH binding fragment of plasma kallikrein is prepared by   
     (a) generating fragment of the full length Factor XII or the full length plasma kallikrein, and (b) selecting therefrom a  
          fragment of the full length Factor XII or a fragment of the full length plasma kallikrein that binds C1- INH. 

      In response to the amended claim 9 of the August 10, 2018 Response, in the Office Action mailed 05/14/2019 (copy of which is attached herewith as Exhibit B), the Examiner stated that "[n]ewly amended claim 9 is directed to a non-elected invention (Group II with traverse in the Response filed 06/20/2017) an invention that is independent or distinct from the invention originally claimed. . .claim 9 is withdrawn from consideration as being drawn to a non-elected invention. See, page 2 of the Office Action mailed 05/14/2019 (emphasis added). 
      The subject matter restricted out from the '670 patent is pursued in the instant application. Thus, pursuant to 35 U.S.C. § 121, the double patenting rejection relying on the '670 patent is improper. See also MPEP 804 ("generally, a double patenting rejection is not permitted where the claimed subject matter is presented in a divisional application as a result of a restriction requirement made in a parent application under 35 U.S.C. 121") and MPEP 804.01 ("Thus when two or more patents results from a PTO restriction requirement, whereby aspects of the original application must be divided into separate applications, Section 121 insulates the ensuing patents from the charge of double patenting." Applied Materials Inc. v. Advanced Semiconductor Materials, 98 F.3d 1563, 1568, 40 USPQ2d 1481, 1484 (Fed. Cir. 1996) (citing Studiengesellschaft Kohle mbH v. Northern Patrochemical Co., 784 F.2d 351, 354, 228 USPQ 837, 840 (Fed. Cir. (1986)).") 
     Accordingly, withdrawal of this rejection is respectfully requested. 

     The instant claims anticipate or render obvious the patented claims, as drawn to the same or nearly the same methods of contacting a sample obtained from the subject containing C1-INH with a capture reagents comprising an active form of Factor XII or C1-INH., an active form of pKal of C1-INH binding fragments or a combination thereof, measuring a level of C1-INH, including immunoassays and methods subjects having a pKal-mediated disorder, subjects resistant to anti-histamine therapy, corticosteroid therapy

   In addition to the instant claim
   note that Sexton et al. (US 2014/0335023) teach plasma kallikrein binding proteins, including antibodies (e.g., pages 23-40), are useful therapeutic agents for a variety diseases, conditions and symptoms (pages 23-24, 40-50) (e.g., arthritis, pain, bowel disease, etc.), in that involved plasma kallikrein activity due to their high potency, specificity and prolonged serum life), as well as diagnosis uses to determining plasma kallikrein (see pages 52-54)
(see entire document, including Abstract, Background, Summary, Brief Description of Drawings, Detailed Description, Examples, Claims).

     The change in the status of the instant application as a Divisional of USSN 14/761,076, now U.S. Patent No. 10,690,670 on the ADS is acknowledge.

     The instant application is a CON of priority USSN,14/761,076, now U.S. Patent No. 10,690,670.

     However, a review of priority USSN 14/761,671, it is noted that Requirement for Unity of Invention, mailed on 03/21/2017, 
     Group I “AND whether further comprising administering an agent AND 
      if electing administration of an agent , 
      then the claims are required to elect a species of an agent (see claims 17-18),
      such that an administration step, as recited in claims 17-18 of Group I would be consonant with Group 1,
      which is consonant of the instant claims in the prosecution of the priority claims as well as the instant claims of contacting, measuring, identifying and administering.   

      In turn, claims 40-59 stand rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,690,670 (1449; #B2) essentially for the reasons of record / herein. 
 
10. No claim allowed.

11.     THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
November 17, 2022